Citation Nr: 1729086	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-18 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The record reflects that a VA sleep apnea examination was scheduled for the Veteran in May 2013.  In June 2013, the examination was cancelled due to the notification that was sent to the Veteran was returned, undelivered.  The July 2013 statement of the case noted that the Veteran did not show for the examination and that notice was undeliverable.  Further, it reflected that the decision would be reconsidered if the Veteran was willing to report for a VA examination.   Later that same month, in his substantive appeal (via a VA form 9), the Veteran explained that he had left New York in early March due to the severe illness and subsequent death of his father out of state and returned in early July.  He stated that he was willing to participate in any scheduled examination to given the proper notification.   However, instead of affording the Veteran an opportunity for a new VA examination, only a VA medical opinion was scheduled and obtained in July 2014.  It was indicated on the report that a review of the available records without an in-person examination was used because the existing medical evidence would provide sufficient information to prepare the DBQ and such an examination will likely provide no additional relevant evidence.  Even if the Board were to find that obtaining the medical opinion in July 2014 without an actual examination was appropriate in this case, the July 2014 opinion clearly failed to take into consideration the Veteran's lay statements, to include his statements regarding the onset of symptoms in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that the Veteran has not been afforded the opportunity to a VA examination, nor an adequate opinion that accurately considers all the evidence of record, to include the Veteran's lay statements, and the Board must remand for an additional VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with VA examiner who has not previously reviewed the Veteran's claims file to determine the nature and etiology of his diagnosed sleep apnea.  The notice letter must be sent to his current address of record and a copy of the notice letter must be associated with the claims file.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the VA examiner.  All appropriate testing should be performed.  

a)  The VA examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea diagnosis had its clinical onset during active service or is otherwise related to service.
 
b)  The VA examiner should set forth a clear rationale for all conclusions reached, and should include consideration of the Veteran's lay statements and medical history.   If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




